IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JAMES ARCHER,                             : No. 139 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
MARK GARMAN SUPERINTENDENT OF             :
THE STATE CORRECTIONAL                    :
INSTITUTE AT ROCKVIEW,                    :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for an Immediate Hearing are DENIED.